3/22/2021                 CaseWATER
                          CLEAN 4:20-cv-00266-RM           Document
                                    ACT: Exclusive: Trump rule             30-1
                                                               imperils more        Filed
                                                                             than 40,000    03/22/21
                                                                                         waterways -- Friday,Page    1 of
                                                                                                              March 19,    3 -- www.eenews.net
                                                                                                                        2021




     THE LEADER IN ENERGY AND ENVIRONMENT NEWS


              CLEAN WATER ACT

              Exclusive: Trump rule imperils more than 40,000 waterways
              Hannah Northey, E&E News reporter • Published: Friday, March 19, 2021




               The Army Corps of Engineers has reviewed more than 55,500 waters since Trump administration's Navigable Waters Protection Rule took effect, the bulk of which did not receive federal protection. Claud
               Hellmuth/E&E News(illustration); Mohan Nannapaneni/Pixabay(photo); artitwpd/Freepik(hand)

              More than 70% of U.S. waterways reviewed under a controversial Trump-era rule could be permanently damaged
              after they were not afforded federal protection, according to Army Corps of Engineers data obtained and reviewed
              by E&E News.

              The agency reviewed 55,519 waters and water features since the Navigable Waters Protection Rule took effect in
              June under the Trump administration. Of those, more than 40,000 did not qualify for federal protection under the
              Clean Water Act.

              Such "jurisdictional determinations," good for five years, pave the way for mining companies, developers and
              property owners to obtain permits to fill or dredge streams, tributaries, lakes and wetlands, ditches, swales and
              stormwater ponds. Wetlands and streams that are not given federal protections can be damaged and destroyed
              forever, along with their abilities to sequester carbon and protect downstream water quality.

              The internal agency data reviewed by E&E News shines a bright light on the Trump administration's regulatory
              definition of "waters of the United States," or WOTUS. While the rule was touted as providing clarity among
              farmers and industry, the language has drawn legal and political challenges as it rolled back protection for millions
              of acres of wetlands and streams.

              While some states may have their own rules to protect wetlands and waterways no longer covered by the Clean
              Water Act, many do not, and some state regulators have even been prohibited by their legislatures from enforcing
              standards stricter than the federal government's (Greenwire, Jan. 21, 2019).

              What's more, an EPA database is fueling concerns that the number of unprotected wetlands may be much higher.

              In a brief filed yesterday in the U.S. District Court for the District of South Carolina, the Southern Environmental
              Law Center cited an EPA database that shows 91% of waters EPA reviewed under the Navigable Waters
              Protection Rule didn't qualify for federal protection.

              "We understand that the corps has internal data suggesting that 72% of waters were found to lack protection, but
              that data is likely skewed to the extent it includes Rivers and Harbors Act determinations," said Kelly Moser, a
              senior attorney at the center and a leader of the group's Clean Water Defense Initiative.

              "Under either data set, the blow to streams, wetlands, and other waterways is striking," said Moser. "We
              encourage the corps to publicly disclose its data so the full scope of devastation caused by this rule is clear, and
              urge EPA to promptly restore Clean Water Act protections given the harm underway."

              The Army Corps' rate of decisionmaking has also picked up. The agency is now making determinations at the
              fastest pace in five years, according to an E&E News analysis. Since June, the Army Corps has made more than

https://www.eenews.net/greenwire/2021/03/19/stories/1063727993?utm_campaign=edition                                                                                                                              1/3
3/22/2021                 CaseWATER
                          CLEAN 4:20-cv-00266-RM           Document
                                    ACT: Exclusive: Trump rule             30-1
                                                               imperils more        Filed
                                                                             than 40,000    03/22/21
                                                                                         waterways -- Friday,Page    2 of
                                                                                                              March 19,    3 -- www.eenews.net
                                                                                                                        2021
              5,300 jurisdictional determinations — the highest number since 2016.

              Yet that recent pace isn't unprecedented, and the agency's quick work hasn't made up for the impact of a 2016
              court ruling that drastically slowed such decisions after leaving them legally vulnerable. Doug Garman, a
              spokesperson for the Army Corps, noted that in 2008, the corps made more than 47,000 jurisdictional
              determinations.

              "Pent-up demand in anticipation of the new rule and/or the fact that most applicants typically only request an
              [approved jurisdictional determination] if they think a water is not jurisdictional" could have driven the recent
              uptick, said Garman.

              But former federal officials with expertise in wetlands say the increase — even as the economy struggles — is
              likely a combination of the agency acting faster and companies flocking to the corps to get approvals before the
              Biden administration scraps the Trump rule.

              "They're racing to get their foot in the door before it closes," said Ellen Gilinsky, a former wetlands consultant and
              associate deputy assistant administrator for water at EPA under the Obama administration. "And it will close."

              EPA vs. Army Corps data




              [+] Claudine Hellmuth/E&E News (graphic); Army Corps of Engineers and complied by Hannah Northey/E&E News (data)


              The Biden administration has already marked the Trump administration's WOTUS rule for review to determine
              whether it's in the national interest.

              On his first day in office, President Biden's chief of staff, Ron Klain, issued a memo listing dozens of EPA rules to
              be reviewed and possibly revamped, including the Trump administration's Navigable Waters Protection Rule
              (Greenwire, Jan. 20).

              Now, advocates are eager to see what next steps EPA will take, including managing a lengthy rulemaking process
              and considerable pushback from industry. EPA and the Army Corps write the Clean Water Act regulations jointly.

              According to the Army Corps, it reviewed 55,519 waters and water features under the Trump rule.

              Of those waters, the agency determined 15,438 were jurisdictional under Section 10 of the Rivers and Harbors
              Act and/or Section 404 of the Clean Water Act.

              When asked about the Army Corps' regulatory decisions, EPA declined to comment, citing the ongoing review.

              "At this time, we can't say too much, because as you know, the Navigable Waters Protection Rule is currently
              under review in accordance with the Biden-Harris administration's Executive Order 13990," said an EPA
              spokesperson.

              "We will follow the science and the law in the review of this rulemaking and in the review of other actions issued
              under the previous administration to ensure that they protect public health and the environment," the
              spokesperson said. "Generally, EPA and the Army Corps coordinate on these and many other issues."

              Still, EPA's own data continues to generate questions about the actual extent of the rollbacks under the Trump
              administration — a debate that's playing out in court.

              SELC and other environmental groups argued in court documents that EPA's database shows the Army Corps in
              2015 found that 58% of the waters evaluated under the 2015 Clean Water Rule were found to lack jurisdiction.

              They also expressed concern that under the Navigable Waters Protection Rule, projects like a controversial mine
              on the border of the Okefenokee Swamp in southeast Georgia are moving forward, as is the proposed RiverPort
              development, a major mixed-use plan in Jasper County, S.C., on the border of the Savannah National Wildlife
              Refuge.

              When asked about differences between Army Corps data and EPA's website, Gorman said the corps' database
              contains the "correct numbers."

              Melissa Sullivan, a spokesperson for EPA, said the website is only being populated by data from the Army Corps'
              database, and that the agencies are coordinating to ensure the information is aligned.




https://www.eenews.net/greenwire/2021/03/19/stories/1063727993?utm_campaign=edition                                                              2/3
3/22/2021                 CaseWATER
                          CLEAN 4:20-cv-00266-RM           Document
                                    ACT: Exclusive: Trump rule             30-1
                                                               imperils more        Filed
                                                                             than 40,000    03/22/21
                                                                                         waterways -- Friday,Page    3 of
                                                                                                              March 19,    3 -- www.eenews.net
                                                                                                                        2021
              "EPA is closely coordinating with the Army Corps to align the information contained in and reported by the corps'
              ORM database and EPA's beta Clean Water Act Approved Jurisdictional Determination website," she said. "For
              example, we are working with the corps to reconcile differences resulting from recent changes to the values for
              certain fields in the ORM database as a result of the Navigable Waters Protection Rule."

              EPA Administrator Michael Regan told senators during his confirmation hearing last month that he planned to
              hear from all stakeholders to ensure that any final WOTUS regulation is clear and understandable, and not overly
              burdensome.

              But he also took a shot at the current Trump regulation and its effect on vulnerable wetlands like North Carolina's
              bays, small depression wetlands that were left unprotected under the most recent Trump revisions.

              "What I saw with the 2019 rule was a rollback that went even further back than presidents of both of our parties,"
              Regan told Sen. John Boozman of Arkansas, the ranking Republican on the Senate Agriculture, Nutrition and
              Forestry Committee (Greenwire, Feb. 4).

              What's next?

              As Biden appoints new leadership at the Army Corps, sources say, the number of jurisdictional determinations
              being made could slow until the fate of the WOTUS rule is clear.

              Stephen Dawson, chief counsel of Dawson & Associates, a firm that specializes in federal water permitting, said
              changes in the pace of decisionmaking are typical of administration changes, namely because developers hungry
              for certainty don't want to invest in projects that may not see the light of day.

              "I think this is just a trend with the administration changes, and it doesn't matter who's coming in or out; the
              regulated community doesn't want to invest a bunch of money when the goalposts are moving," he said.

              Gilinsky said she would welcome a slowdown and expressed concern that Army Corps data shows the agency is
              moving quickly to make decisions without conducting on-site inspections in some cases.

              The Navigable Waters Protection Rule, she noted, narrowed the scope of Clean Water Act protections by limiting
              federal jurisdiction to waters that flow year-round or intermittently, and to wetlands adjacent to such waters.

              Gilinsky said that historically, determining the existence of an ephemeral stream would require in-person
              inspections. But since June, the corps data shows, there were 1,846 waters that didn't qualify for federal oversight
              that were ephemeral or non-adjacent wetland. Some of those decisions were made within a day's time without on-
              site visits.

              Garman said it's possible that site visits were conducted prior to the determination being made and possibly not
              reflected in the database.

              Another reason the database may show that a decision took only one day is that the staff may have already been
              working on a project, and the developer didn't request a determination until after the Army Corps had already
              been to the site for some other reason.

              That reasoning didn't sway Gilinsky.

              "You can't see an ephemeral feature on a map," she said. "You have to go out and look at it."


              Email: hnorthey@eenews.net




            The essential news for energy & environment professionals
            © Politico, LLC Privacy Policy Terms of Service Do not sell my info Notice to California Residents Site Map Contact Us




https://www.eenews.net/greenwire/2021/03/19/stories/1063727993?utm_campaign=edition                                                              3/3
